Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 1 to Registration Statement No. 333-37398 on Form S-8 of our reports dated February 29, 2008, relating to the financial statements of SCANA Corporation and the effectiveness of SCANA Corporation’s internal control over financial reporting (which reports (1) express an unqualified opinion on the financial statements and include an explanatory paragraph regarding the adoption of Financial Accounting Standards No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans,” effective December 31, 2006, and (2) express an unqualified opinion on the effectiveness of internal control over financial reporting) appearing in the Annual Report on Form 10-K of SCANA Corporation for the year ended December 31, 2007. /s/Deloitte & Touche LLP Columbia, South Carolina February
